Title: To Thomas Jefferson from Robert Williams, 30 January 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Miss. TerritoryTown of Washington Jany. 30h 1808.
                  
                  I am informed by a friend whose moderation and discretion are such, as to induce Violent partizans and Credulous Zealots, to suppose he did not discountenance their measures, that letters have been written to Mr. Thomas M Randolph, and Mr. Epps by a Mr. Branham making the most false statements and representations respecting this Territory and its political Situation—
                  All I know of this young man is that he Came to the Country with Judge Leak; is practicing the law on a very moderate Scale; is a very busy body, and so anxious to get into office, (under an administration too he so much dislikes) that he Can’t be easy or Satisfied in a State of probation—He has united with the opposition party here, and is well qualified to be a member thereof—Although pretending to be great politicians, they have no policy, Can’t keep their own Secrets.
                  I have not the pleasure of a personal acquaintance with either Mr. Randolph or Epps—Perhaps representations made in a certain way, may therefore, have a temporary effect with them relative to a person with whom they have not an acquaintance; however the depth of such Communications to those genlmen I presume will be easily understood by them and others—
                  I am told he represents the Territory as bordering on direful Consequences, especially if the present Executive remains and the people do not get their Claims &c. in Congress allowed—It is true dispositions Calculated to produce such a State of things are incouraged by this party, and they would truly Carry the people into such extremities if they Could rather than fail in their undertakings—indeed they have tried it but also in Vain—The people are too much attached to law, order & other government.
                  I do declare there never was a community more politically quiet and better satisfied, with the general and local administration, that this is at present, with the exception of the few who constitute this opposition party—
                  I am also told it is calculated that Judge Leak will aid the Views of this party—of this I know nothing except that he has generally boarded in Company and associated with this young man and some others of the party, rather more than what was thought, by some, prudent for a man in his Station to do with any Set of men in exclusion of others who are honest He also rode through the Territory with Poindexter whilst he was distributing his infamous publications against the governor—These things have been and are talked of among the people—as to my own past I have more liberality towards a genlman in his Station than to implicate him on Such Slender grounds.
                  The last mail brought us the news up to the 28t.—9. Decr. from Congress, which has Created a Considerable bustle with the plantering as well as mercantle interest. 
                  I have the honor to be respectfully
                  
                     Robert Williams 
                     
                  
                  
                  
    Claiborne & Mead—with the Militia & Legislature

               